The opinion of the Court was delivered by
Mr. Justice Nott.
It is not every possession, nor, indeed, the actual use of the personal property of A A A v that lays a foundation for an action.of trover. It must be a wrongful conversion of it to defendant’s use. Hence, if the defendant delivers the - , , . , property upon demand, where the possession is lawful, no damages can be recovered in this action for having taken it. Cooper and others vs. Chitty Blackstone, 1 Burrow, 20, 31. In 5 Burrow, 2285, it is further laid down, that to maintain trover there must be an injurious conversion. In the present case the defendant had done no wrong. He had honestly and fairly hired a man, reputed to be free, in a country where all men are free, to attend to his lawful business. There was no intention to invade the rights of another. There was no claim of property in, or control exercised over, this negro, by this defendant. There was, then, no injurious conversion. there had been any demand made of the defendant, and a claim set up by him, in opposition to, or in defiance of, the plaintiff’s right, he might have subjected himself to this action.But there is no foundation for it, under the circumstances of this case; and, therefore, the motion must be refused,
Grimké, Bay, Coleock, Gantt, Johnson, and Cheves J. concurred.